PECK, C. J.
The evidence disclosed in the bill of exceptions does not show that the note described in the complaint was given without consideration, or that the consid*134«ration was illegal. The order on the defendants for $1,100, payable in Confederate currency, was of some value to tbe payee of tbe note, and its surrender to tbe defendants was a detriment to bim. Tbe order was given to bim for an interest in a distillery sold by bim to tbe drawer of tbe order, and if it bad been protested be might bave recovered of tbe drawer tbe value of so much Confederate currency at tbe date of tbe order, or tbe value of tbe interest in tbe distillery sold by bim to tbe drawer.
This court has decided that a note given for a loan of Confederate currency is void, (Hale v. Huston, Sims & Co., 44 Ala. 134,) but a note payable in such currency, given for property purchased,, is not. — Herbert & Gessler v. Easton, 43 Ala. 547. Tbe evidence does not. show that tbe giving of this note was not a benefit to tbe defendants. It was received by the payee of tbe said order instead of Confederate currency, to accommodate tbe defendants ; tbe reasonable presumption is, therefore, that they were benefited by it. Tbe charges given by tbe court are erroneous. Tbe charge asked by the plaintiff is a proper charge, and should bave been given.
Tbe judgment is reversed, tbe non-suit is set aside, and tbe cause is remanded for another trial. Tbe appellees wall pay tbe cost.